Richard Scott v. State of Texas
















IN THE
TENTH COURT OF APPEALS
 

No. 10-00-114-CR

     RICHARD SCOTT,
                                                                         Appellant
     v.

     THE STATE OF TEXAS,
                                                                         Appellee
 

From the County Court
Hamilton County, Texas
Trial Court # 12,639
                                                                                                                
                                                                                                         
O P I N I O N
                                                                                                                

      On March 29, Richard Scott filed a notice of appeal.  We noted that it appeared to be an
attempt to appeal from an interlocutory order.  Scott filed a pro se brief asserting that the
appeal should be continued even though no trial has been held.  We find no authority for
continuing this appeal.  Therefore, it is dismissed for want of jurisdiction.  See Tex. R. App.
P. 27.1(b) (“ . . . a notice of appeal is not effective if filed before the trial court makes a
finding of guilt or receives a jury verdict.”).  



                                                                       PER CURIAM


Before Chief Justice Davis,
          Justice Vance, and
          Justice Gray
Dismissed for want of jurisdiction
Opinion delivered and filed June 21, 2000
Do not publish